Citation Nr: 0832093	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
sprains.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected lumbosacral strain.

3.  Entitlement to an initial compensable rating for service-
connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to April 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that granted service connection for 
lumbosacral sprain and for pseudofolliculitis barbae each 
evaluated as noncompensable effective in April 2003.  

This matter also arises from a January 2004 rating decision 
wherein the Anchorage, Alaska RO denied entitlement to 
service connection for bilateral knee sprain.  

During the pending appeal, in an October 2006 rating decision 
the Anchorage, Alaska RO granted a 20 percent evaluation for 
chronic lumbar spine sprain with bilateral episodic sciatica 
effective in April 2003.  As this 20 percent rating is less 
than the maximum available rating, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran presented testimony at a personal hearing in May 
2007 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issues of entitlement to service connection for bilateral 
knee sprain and for an initial compensable evaluation for 
pseudofolliculitis barbae are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by pain, limitation of flexion with repetitive 
motion and radiating pain.  The lumbosacral disorder is not 
manifested by severe lumbosacral strain or severe limitation 
of motion; forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less; and ankylosis, favorable or 
unfavorable, is not shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5293 (in effect from September 
23, 2002); DC 5295 (as in effect prior to Sept. 26, 2003); 
Diagnostic Codes (DCs) 5235 to 5243 (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 FR 
23,353 (Apr. 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
lumbosacral strain.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service medical records pertinent to 
the issue on appeal.  In August 2003 and in July 2006 he was 
afforded a VA examination to determine the severity of the 
claimed disorder.  In light of the foregoing, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.  Increased rating for lumbosacral strain

In an October 2003 rating decision the RO granted entitlement 
to service connection for lumbosacral sprain and assigned a 
noncompensable evaluation effective in April 2003 under DC 
5295.  In an October 2006 rating decision the RO increased 
the evaluation to 20 percent under DC 5237 effective in April 
2003.  The veteran contends that a higher initial evaluation 
is warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found, a practice known as assigning "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.

The veteran's claim for service connection for the lumbar 
spine was received in May 2003.  Prior to receipt of his 
claim, an amendment to the rating criteria for Diagnostic 
Code (DC) 5293, for intervertebral disc syndrome, was 
effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  After receipt of his claim, additional changes 
were made to that portion of the Rating Schedule that 
addresses rating of the spine.  The rating criteria for 
rating disabilities of the spine were revised by establishing 
a general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
The amendment made editorial changes, not representing any 
substantive change, to the rating criteria for intervertebral 
disc syndrome to make them compatible with the new general 
rating formula.  Under the amended regulations effective 
September 26, 2003, new diagnostic codes were assigned for 
conditions already in the Rating Schedule, which included DC 
5237 for lumbosacral strain.   

The diagnostic codes that involved findings relating to 
ankylosis or limitation of motion of the spine were deleted, 
e. g. DCs 5289, 5292 for lumbar spine, and the general rating 
formula includes objective criteria for evaluating limitation 
of motion and ankylosis and eliminates indefinite criteria 
and terminology.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007).

Service medical records show that the veteran received 
treatment for lumbar pain and lumbar strain on several 
occasions while in military service.  

Post service private medical records show that after being in 
an automobile accident in June 2003, an x-ray of his lumbar 
spine was negative.

At a VA examination in August 2003, the veteran reported 
being able to sit or stand for three or four hours before his 
back bothered him.  Very rarely he had occasional nocturnal 
awakening with low back pain and denied having radiation or 
paresthesias.  He had not noted muscle weakness or any 
numbness of lower extremities.  On examination, range of 
motion was flexion to 90 degrees; extension to 35 degrees; 
lateral flexion to 40 degrees, right and left; and rotation 
to 35 degrees, right and left.  There was minimal spasm of 
the spinal rectors from L1 through L5, but no real tenderness 
with palpation.  The straight leg raising was negative.  
Reflexes of the lower extremities revealed 2+ patella reflex 
and 2+ left tendo-Achilles; the right was not able to be 
tested because of a short leg cast.  The diagnosis was 
lumbosacral sprain, minimally symptomatic.  

VA outpatient treatment records from May 2003 to August 2006 
show complaints of low back pain in February 2004 after 
moving.  He denied numbness, tingling or loss of bowel and 
bladder.  

At a VA examination in July 2006 the veteran reported working 
in building maintenance and also attending school.  He 
described that his symptoms were located in the paraspinal 
muscle groups and radiated to the bilateral lower 
extremities.  His symptoms were continuous and were described 
as a spasm and sharp ache.  He reported having flare-ups that 
occurred on a daily basis in the morning and at the end of 
each workday which were completely incapacitating.  These 
were brought on with prolonged sitting and prolonged 
weightbearing.  He could walk unaided but wore a back brace.  

Clinical findings were that there was 1+ tenderness over the 
bilateral sacroiliac joint.  Repetitive motion resulted in an 
increase in pain and a loss of 30 degrees in flexion with 
greater than 5 repetitions.  He demonstrated, prior to 
repetitive motion, 90 degrees in flexion, 30 degrees in 
extension, 30 degrees in bidirectional lateral rotation and 
30 degrees in bidirectional lateral rotation.  The sensory 
examination was intact to sharp, dull, and vibratory over the 
lower extremities.  Motor strength was intact at the hip, 
knee, and ankle at 4/5.  Reflexes were intact 2/2 at the knee 
and ankle.  A rectal examination demonstrated intact to 
volitional control and reflexes.  Straight leg raise was 
positive bilaterally at 50 degrees above horizontal.  The 
diagnoses were chronic lumbar spine strain with painful range 
of motion and radicular pain in bilateral lower extremities 
of sciatica character and episodic in occurrence.  

An x-ray of the lumbar spine in July 2006 revealed alignment 
and bone density were normal.  Heights of the vertebral 
bodies and widths of the intervertebral disc spaces were well 
maintained.  No osteophytes were demonstrated.  The spinous 
and transverse processes were intact, as were the pedicles, 
the vertebral endplates, and the pars interarticularis.  
Apophysial and sacroiliac joints had a normal appearance.  
The impression was a stable lumbar spine as compared to a 
study dated in January 2005.  No pathologic changes were 
demonstrated.  

The veteran testified in May 2007 as to the low back symptoms 
he experienced and the effect on his activities and 
employment.  

Upon careful review of the entire record, the Board finds 
that the evidence does not warrant an initial disability 
rating in excess of 20 percent for lumbosacral strain under 
the prior or revised regulations.  

Under the prior regulations, DC 5295 contemplates disability 
arising from lumbosacral strain.  Under this code, a 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (prior to September 26, 
2003). 

Clinical findings at the VA examination in August 2003 and 
July 2006 showed normal range of motion.  Listing of the 
whole spine to the opposite side was not shown.  Muscle spasm 
on extreme forward bending was not shown.  A positive 
Goldthwaite's sign was not shown.  The veteran had bilateral 
lateral motion, thus, loss of lateral spine motion, 
unilateral, in a standing position was not shown.  Osteo-
arthritic changes or narrowing or irregularity of joint space 
was not shown on x-rays in June 2003 or July 2006.  These 
findings do not more nearly approximate a 40 percent rating 
under DC 5295.

The Board has considered whether any other applicable 
diagnostic code under the prior regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
clinical findings show normal range of motion, thus severe 
limitation of motion of the lumbar spine to warrant a 40 
percent evaluation is not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 26, 2003).  
The evidence of record does not show a diagnosis of 
degenerative disc disease.  The clinical findings do not more 
nearly approximate incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months to warrant a 40 percent rating.  Thus, 
evaluation under DC 5293 (from September 23, 2002) is not for 
application.  X-rays have not revealed fracture or 
demonstrable deformity of a vertebral body.  As there is no 
evidence that the veteran's spine is ankylosed, or has ever 
been fractured, DCs 5285 and 5286 (prior to Sept. 26, 2003) 
are not for application.  Thus, applicable diagnostic codes 
under the old regulations do not provide a basis for a rating 
in excess of 20 percent for the lumbar spine disability.

Under the prior criteria, the Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 20 percent under the 
prior criteria.  The examiner at the July 2006 VA examination 
noted that repetitive movement resulted in an increase in 
pain and a loss of 30 degrees in flexion.  At the July 2006 
VA examination, the veteran had 90 degrees of flexion which 
is considered normal, thus a loss of 30 degrees would limit 
his flexion to 60 degrees.  This does not equate to a severe 
loss of limitation of motion that more nearly approximates a 
40 percent evaluation under DC 5292 for limitation of motion 
of the lumbar spine or under DC 5295 for lumbosacral strain 
under the prior criteria.  Furthermore, although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the amended regulations, the General Rating Formula for 
Diseases and Injuries of the Spine is applicable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The general rating formula 
provides that unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
evaluation; and forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The notes state to round each range of motion 
measurement to the nearest five degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V. See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).

As for whether the veteran would be entitled to a rating in 
excess of 20 percent under the amended schedule from 
September 26, 2003, the medical evidence does not show that 
the veteran's lumbar spine disability is primarily productive 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less or with favorable ankylosis of the entire 
thoracolumbar spine.  At the August 2003 and at the July 2006 
VA examination the veteran had forward flexion to 90 degrees.  
Even with consideration of repetitive motion resulting in 
loss of 30 degrees of flexion as shown at the July 2006 
examination, the veteran would have flexion to sixty degrees.  
This additional limitation of function does not result in 30 
degrees or less of thoracolumbar flexion or result in a 
condition equivalent to favorable ankylosis of the entire 
thoracolumbar spine.  Thus, the veteran's lumbar spine 
disability does not more nearly approximate the criteria 
associated with the next higher rating of 40 percent under 
the amended schedule for rating spine disabilities.  

The Board has considered whether any alternate diagnostic 
codes could afford a higher evaluation here.  However, the 
only code section affording different criteria from the 
general rating formula is DC 5243, for intervertebral disc 
syndrome.  However, as disc disease has not been 
demonstrated, evaluation under DC 5243 is not appropriate.  

Further, neurological manifestations were not shown that 
would warrant a separate evaluation.  On examination, there 
were no findings of muscle, motor, or sensory deficit in the 
lower extremities.  There was no finding of loss of control 
of the bowel or the bladder.  The veteran, through his 
representative, contends that sciatica should be evaluated 
separately as a neurological manifestation.  Although at the 
July 2006 examination the veteran had radicular pain in the 
bilateral lower extremities described as "of sciatica 
character", the applicable general rating formula includes 
symptoms of radiating pain.  The veteran had no significant 
radiculopathy.  The examiner did not diagnose sciatic nerve 
involvement thus a separate neurological rating for sciatica 
is not warranted.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
the Board finds that the criteria for referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
Based upon a full review of the record, the Board concludes 
that the rating criteria, both old and revised, have not been 
met for an initial disability rating in excess of 20 percent 
for lumbosacral strain at any time during the period on 
appeal.  The preponderance of evidence is against the claim 
for an initial disability rating in excess of 20 percent for 
the veteran's service-connected lumbosacral strain.  The 
benefit-of-the-doubt doctrine is inapplicable, and this issue 
must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain is denied.  


REMAND

Before addressing the merits of the remaining claims for 
service connection for bilateral knee sprains and for an 
initial compensable disability rating for pseudofolliculitis 
barbae, the Board finds that additional development of the 
evidence concerning these claims is required.  

The veteran seeks entitlement to bilateral knee sprains.  
Service medical records show that the veteran sought 
treatment on several occasions for complaints of right and 
left knee pain due to trauma and also for complaints of knees 
locking with pain without an injury in service.  He contends 
that he also participated in forced road marches with full 
packs in service.  He contends that his symptoms have 
continued since service and that current bilateral knee 
conditions for which he receives treatment are related to 
service.  There is evidence that the veteran suffered a 
fracture of his right tibia and fibula post service in June 
2003.  An x-ray at the time of the accident was negative for 
findings of the right knee.  At a VA examination in August 
2003, the veteran had subjective complaints of an occasional 
stiff right knee and a locking left knee.  The right knee was 
unable to be fully examined as the veteran's right leg was in 
a short cast.  The left knee had a finding of pain on 
tightening of the quadriceps mechanism.  The diagnosis was 
past history of sprain of both knees with chondromalacia.  A 
medical opinion was not provided as to whether the condition 
of chondromalacia was related to service or an incident in 
service.  Therefore, a remand is necessary for an examination 
and opinion prior to appellate review.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

In November 2007, the veteran, through his representative 
notified VA that he had an appointment scheduled with a VA 
doctor for his service-connected pseudofolliculitis barbae.  
He requested that current VA healthcare treatment reports for 
this condition be obtained in support of his appeal.  These 
reports are not contained in the claims file and a remand is 
necessary to obtain the medical reports and associate them 
with the claims file.  38 C.F.R. § 3.159(c)(4) (2007).  
These additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  In addition, after the VA examination in July 
2006, a dermatology note in October 2006 reflects that the 
veteran was having some trouble with pseudofolliculitis, but 
less than previously.  The veteran contends that he has 
facial skin discoloration and profuse rashes in the heat.  As 
the claim is being remanded, the veteran should be afforded 
an additional examination to include photographs of the 
facial areas involved.  Green v. Derwinski, 1 Vet. App. 121 
(1991) (duty to assist may include the conduct of a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records for 
the veteran's bilateral knee disorders 
from August 2006 to the present and for 
service-connected pseudofolliculitis 
barbae from October 2006 to the present.  

2.  Schedule the veteran for a VA 
examination by an appropriate examiner for 
the purpose of determining the current 
severity of the veteran's 
pseudofolliculitis barbae.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must reflect that the claims folder 
was reviewed.  Unretouched color 
photographs should be taken and placed in 
the claims file.  The examiner's report 
should set forth in detail all current 
symptoms, clinical findings, and relevant 
diagnoses.  The examiner should address 
the therapy, if any, required for 
treatment of the veteran's 
pseudofolliculitis barbae and note the 
frequency, dosage, and duration of any 
necessary medication.  The examiner must 
state what percentage of the entire body 
and percentage of the exposed areas are 
affected by the service-connected 
pseudofolliculitis barbae.  The examiner 
should discuss the present state of this 
condition in terms of the applicable 
rating criteria and how this condition 
impacts the veteran's activities of daily 
living, including his employment per 38 
C.F.R. § 4.10.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of current bilateral 
knee sprains.  The claims folder should be 
made available to and reviewed by the 
examiner which should be noted in the 
examination report.  The examiner should 
state whether the veteran has bilateral 
knee sprains or other bilateral knee 
disorders.  If shown, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right or left knee disorder originated 
during service or is otherwise related to 
service.

If the examiner finds that the veteran has 
a current right knee disability that is at 
least as likely as not (50 percent 
probability or greater) due to an incident 
in service or service, the examiner should 
address whether symptoms manifested by the 
veteran's right knee disorder due to 
service can be separated from any symptoms 
shown that are due to the post service 
fracture of his right leg and subsequent 
surgery for intramedullary rodding.  

4.  Then, readjudicate the claim.  If any 
benefit sought on appeal is not granted in 
full, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the claim to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


